Exhibit 10.14

 

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into as of October 26, 2011, by and between Senior Housing Properties
Trust, a Maryland real estate investment trust (the “Company”), Reit
Management & Research LLC, a Delaware limited liability company (the “Manager”),
and, solely with respect to certain non-competition covenants in Section 16 of
this Agreement, Barry M. Portnoy, Gerard M. Martin and Adam D. Portnoy.

 

WHEREAS, the Company and the Manager are parties to a Business Management
Agreement, dated as of January 7, 2010 (as amended, the “Prior Agreement”), and
Barry M. Portnoy, Gerard M. Martin and Adam D. Portnoy are parties to the Prior
Agreement solely with respect to certain covenants in Section 15 thereof; and

 

WHEREAS, the parties to the Prior Agreement wish to amend and restate the Prior
Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Prior Agreement is hereby amended and restated to
read in its entirety as follows:

 

1.                                       Engagement.  Subject to the terms and
conditions hereinafter set forth, the Company hereby continues to engage the
Manager to provide the management and real estate investment services
contemplated by this Agreement with respect to the Company’s business and real
estate investments, and the Manager hereby accepts such continued engagement.

 

2.                                       General Duties of the Manager.  The
Manager shall use its reasonable best efforts to present to the Company a
continuing and suitable real estate investment program consistent with the real
estate investment policies and objectives of the Company.  Subject to the
supervision of the Company’s Board of Trustees (the “Trustees”), the Manager
shall:

 

(a)                                  provide research and economic and
statistical data in connection with the Company’s real estate investments and
recommend changes in the Company’s real estate investment policies when
appropriate;

 

(b)                                 (i) investigate and evaluate investments in,
or acquisitions or dispositions of, real estate and related interests, and
financing and refinancing opportunities, (ii) make recommendations concerning
specific investments to the Trustees, and (iii) evaluate and negotiate contracts
with respect to the foregoing, in each case, on behalf of the Company and in the
furtherance of the Company’s real estate financing objectives;

 

--------------------------------------------------------------------------------


 

(c)                                  investigate, evaluate and negotiate the
prosecution and negotiation of any claims of the Company in connection with its
real estate investments;

 

(d)                                 administer bookkeeping and accounting
functions as are required for the management and operation of the Company,
contract for audits and prepare or cause to be prepared such reports and filings
as may be required by any governmental authority in connection with the ordinary
conduct of the Company’s business, and otherwise advise and assist the Company
with its compliance with applicable legal and regulatory requirements, including
without limitation, periodic reports, returns or statements required under the
Securities Exchange Act of 1934, as amended, the Internal Revenue Code of 1986,
as amended (said Code, as in effect from time to time, together with any
regulations and rulings thereunder, being hereinafter referred to as the
“Internal Revenue Code”), the securities and tax statutes of any jurisdiction in
which the Company is obligated to file such reports, or the rules and
regulations promulgated under any of the foregoing;

 

(e)                                  advise and assist in the preparation and
filing of all offering documents (public and private), and all registration
statements, prospectuses or other documents filed with the Securities and
Exchange Commission (the “SEC”) or any state (it being understood that the
Company shall be responsible for the content of any and all of its offering
documents and SEC filings (including without limitation those filings referred
to in Section 2(d) hereof), and the Manager shall not be held liable for any
costs or liabilities arising out of any misstatements or omissions in the
Company’s offering documents or SEC filings, whether or not material, and the
Company shall promptly indemnify the Manager from such costs and liabilities);

 

(f)                                    retain counsel, consultants and other
third party professionals on behalf of the Company;

 

(g)                                 provide internal audit services as
hereinafter provided;

 

(h)                                 advise and assist with the Company’s risk
management and oversight function;

 

(i)                                     to the extent not covered above, advise
and assist the Company in the review and negotiation of the Company’s contracts
and agreements, coordination and supervision of all third party legal services
and oversight of processing of claims by or against the Company;

 

(j)                                     advise and assist the Company with
respect to the Company’s public relations, preparation of marketing materials,
internet website and investor relations services;

 

2

--------------------------------------------------------------------------------


 

(k)                                  provide office space, office equipment and
the use of accounting or computing equipment when required;

 

(l)                                     advise and assist with respect to:  the
design, operation and maintenance of network infrastructure, including telephone
and data transmission lines, voice mail, facsimile machines, cellular phones,
pager, etc.; and local area network and wide area network communications
support; and

 

(m)                               provide personnel necessary for the
performance of the foregoing services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Bylaws, as in effect from time to time (the “Bylaws”). 
Notwithstanding the foregoing, fees, costs and expenses of any third party which
is not an affiliate of the Manager retained as permitted hereunder are to be
paid by the Company.  Without limiting the foregoing sentence, any such fees,
costs or expenses referred to in the immediately preceding sentence which may be
paid by the Manager shall be reimbursed to the Manager by the Company promptly
following submission to the Company of a statement of any such fees, costs or
expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include any investment management or related services with respect to any assets
of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended).

 

In performing its services hereunder with respect to the Company, the Manager
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, the
Manager shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 

3.                                       Bank Accounts.  The Manager shall
establish and maintain one or more bank accounts in its own name or in the name
of the Company, and shall collect and deposit into the account or accounts and
disburse therefrom any monies on behalf of the Company; provided that

 

3

--------------------------------------------------------------------------------


 

no funds in any account shall be commingled with any funds of the Manager or any
other person or entity.  The Manager shall from time to time, or at any time
requested by the Trustees, render an appropriate accounting of collections and
payments to the Trustees and to the auditors of the Company.

 

4.                                       Records.  The Manager shall maintain
appropriate books of account and records relating to this Agreement, which books
of account and records shall be available for inspection by representatives of
the Company upon reasonable notice during ordinary business hours.

 

5.                                       Information Furnished to Manager.  The
Trustees shall at all times keep the Manager fully informed with regard to the
real estate investment policies of the Company, the capitalization policy of the
Company, and generally the Trustees’ then-current intentions as to the future of
the Company.  In particular, the Company shall notify the Manager promptly of
its intention to sell or otherwise dispose of any of the Company’s real estate
investments or to make any new real estate investment.  The Company shall
furnish the Manager with such information with regard to its affairs as the
Manager may from time to time reasonably request. The Company shall retain legal
counsel and accountants to provide legal and accounting advice and services as
the Manager or the Trustees shall deem necessary or appropriate to adequately
perform the functions of the Company, and shall have legal or accounting
opinions and advice as the Manager or the Trustees shall reasonably request.

 

6.                                       REIT Qualification; Compliance with Law
and Organizational Documents.  Anything else in this Agreement to the contrary
notwithstanding, the Manager shall refrain from any action (including, without
limitation, the furnishing or rendering of services to tenants of property or
managing real property) which, in its judgment made in good faith, or in the
judgment of the Trustees as transmitted to the Manager in writing, would
(a) adversely affect the qualification of the Company as a real estate
investment trust as defined and limited in the Internal Revenue Code or which
would make the Company subject to the Investment Company Act of 1940, as amended
(the “1940 Act”), (b) violate any law or rule, regulation or statement of policy
of any governmental body or agency having jurisdiction over the Company or over
its securities, or (c) not be permitted by the Company’s Declaration of Trust or
Bylaws, except if the action shall be ordered by the Trustees, in which event
the Manager shall promptly notify the Trustees of the Manager’s judgment that
the action would adversely affect such qualification, make the Company subject
to the 1940 Act or violate any such law, rule, regulation or policy, or the
Company’s Declaration of Trust or Bylaws and shall refrain from taking the
action pending further clarification or instructions from the Trustees.  In
addition, the Manager shall take affirmative steps which, in its judgment made
in good faith, or in the judgment of the Trustees as transmitted to the Manager
in writing, would prevent or cure any action described in (a), (b) or (c) above.

 

7.                                       Self-Dealing.  Neither the Manager nor
any affiliate of the Manager shall, directly or indirectly, sell any property or
assets to the Company or purchase any property or assets from the Company, lease
any property from the Company or borrow any money from the Company, except as
approved by a majority of the Independent Trustees (or otherwise pursuant to the

 

4

--------------------------------------------------------------------------------


 

Declaration of Trust or Bylaws).  In addition, except as otherwise provided in
Sections 2, 10, or 11 hereof, or except as approved by a majority of the
Independent Trustees (or otherwise pursuant to the Declaration of Trust or
Bylaws), neither the Manager nor any affiliate of the Manager shall receive any
commission or other remuneration, directly or indirectly, in connection with the
activities of the Company or any joint venture or partnership in which the
Company is a party.

 

8.                                       No Partnership or Joint Venture.  The
Company and the Manager are not partners or joint venturers with each other and
neither the terms of this Agreement nor the fact that the Company and the
Manager have joint interests in any one or more investments, ownership or other
interests in any one or more entities or may have common officers or employees
or a tenancy relationship shall be construed so as to make them such partners or
joint venturers or impose any liability as such on either of them.

 

9.                                       Fidelity Bond.  The Manager shall not
be required to obtain or maintain a fidelity bond in connection with the
performance of its services hereunder.

 

10.                                 Compensation.  The Manager shall be paid a
management fee (the “Management Fee”) for the services rendered by it to the
Company pursuant to this Agreement.  The Management Fee for each full fiscal
year of the Company shall equal the sum of one-half of one percent (0.5%) of the
Annual Average Transferred Assets (as defined below), plus seven-tenths of one
percent (0.7%) of the Annual Average Invested Capital (as defined below) up to
$250,000,000, plus one-half of one percent (0.5%) of the Annual Average Invested
Capital equal to or exceeding $250,000,000.  The Management Fee shall be
prorated for any partial fiscal year of the Company during the term of this
Agreement.  In addition, the Manager shall be paid an annual incentive fee (the
“Incentive Fee”) for each fiscal year of the Company, consisting of a number of
shares of the Company’s common shares of beneficial interest (“Common Shares”)
with an aggregate value (determined as provided below) equal to fifteen percent
(15%) of the product of (i) the weighted average Common Shares outstanding on a
diluted basis during such fiscal year and (ii) the excess if any of the FFO Per
Share (as defined below) for such fiscal year over the FFO Per Share for the
preceding fiscal year; provided however, in no event shall the Incentive Fee
payable in respect of any fiscal year exceed $.02 multiplied by the weighted
average number of Common Shares outstanding on a diluted basis during such
fiscal year. (The Management Fee and Incentive Fee are hereinafter collectively
referred to as the “Fees.”)

 

For purposes of this Agreement:  (a) “Annual Average Transferred Assets” of the
Company, for any fiscal year, means the daily weighted average during such
fiscal year of the aggregate book value of the Transferred Assets (including
acquisition related costs and costs which may be allocated to intangibles or are
unallocated), before reserves for depreciation, amortization, impairment charges
or bad debts and other similar noncash items; (b) “Annual Average Invested
Capital” of the Company, for any fiscal year, means the daily weighted average
during such fiscal year of the aggregate historical cost of the consolidated
assets of the Company, excluding the Transferred Assets, invested, directly or
indirectly, in equity interests in and loans secured by real estate and personal
property owned in connection with such real estate

 

5

--------------------------------------------------------------------------------


 

(including acquisition related costs and costs which may be allocated to
intangibles or are unallocated), before reserves for depreciation, amortization,
impairment charges or bad debts and other similar noncash items; (c) “FFO Per
Share” for any fiscal year, means (i) the Company’s consolidated net income,
computed in accordance with generally accepted accounting principles in the
United States, before gain or loss on sale of properties, acquisition costs and
extraordinary items, depreciation, amortization, impairment charges and other
non-cash items, including the Company’s pro rata share of the funds from
operations (determined in accordance with this clause) for such fiscal year of
(A) any unconsolidated subsidiary and (B) any entity for which the Company
accounts by the equity method of accounting, divided by (ii) the weighted
average number of Common Shares outstanding on a diluted basis during such
fiscal year; and (d) “Transferred Assets” means the assets owned by the Company
and its subsidiaries as of October 12, 1999.

 

Notwithstanding anything in this Section 10 to the contrary, with respect to any
consolidated asset acquired by the Company or any of its subsidiaries from a RMR
Managed Company (as that term is defined in Section 12 below), the “Annual
Average Invested Capital” thereof on the date of acquisition shall equal the
gross book value thereof (including acquisition related costs and costs which
may be allocated to intangibles or are unallocated), before reserves for
depreciation, amortization, impairment charges or bad debts and other similar
noncash items, on the books of the RMR Managed Company transferring such asset
immediately prior to acquisition thereof by the Company and all subsequent
adjustments shall be based on such initial book value.

 

Unless the Company and the Manager otherwise agree, the Management Fee shall be
computed and payable by the Company on a year to date basis within thirty (30)
days following the end of each fiscal month.  These computations shall be based
upon the Company’s monthly or quarterly financial statements, as the case may
be, and shall be in reasonable detail.  The Incentive Fee shall be computed and
payable by the Company within thirty (30) days following the public availability
of the Company’s annual audited financial statements for each fiscal year.  A
copy of the computations shall promptly be delivered to the Manager accompanied
by payment of the Fees shown thereon to be due and payable.

 

The aggregate Fees payable for each fiscal year shall be subject to adjustment
as of the end of that year.  On or before the 30th day after public availability
of the Company’s annual audited financial statements for each fiscal year, the
Company shall deliver to the Manager an Officer’s Certificate (a “Certificate”)
reasonably acceptable to the Manager and certified by an authorized officer of
the Company setting forth (i) the Annual Average Transferred Assets, the Annual
Average Invested Capital and the FFO Per Share for the Company’s fiscal year
ended upon the immediately preceding December 31, and (ii) the Company’s
computation of the Fees payable for the fiscal year.

 

If the aggregate Fees payable for any fiscal year as shown in the Certificate
exceed the aggregate amounts previously paid by the Company, the Company shall
pay the deficit to the Manager at the time of delivery of the Certificate.

 

6

--------------------------------------------------------------------------------


 

If the aggregate Fees payable for any fiscal year as shown in the Certificate
are less than the aggregate amounts previously paid by the Company, the Company
shall specify in the Certificate whether the Manager should (i) refund to the
Company an amount equal to the difference or (ii) grant the Company a credit
against the Fees next coming due in the amount of the difference until that
amount has been fully paid or otherwise discharged.

 

Payment of the Incentive Fee shall be made by issuance of Common Shares. The
number of shares to be issued in payment of the Incentive Fee shall be the whole
number of shares (disregarding any fraction) equal to the value of the Incentive
Fee, as provided above, divided by the average closing price of the Common
Shares on the New York Stock Exchange during the month before the end of the
fiscal year for which the computation is made.

 

11.                                 Additional Services.

 

(a)                                  The Manager shall provide to the Company an
internal audit function meeting applicable requirements of the New York Stock
Exchange and the Securities and Exchange Commission and otherwise in scope
approved by the Audit Committee of the Board of Trustees of the Company.  As
additional compensation payable pursuant to Section 10 to the Manager for such
additional services, the Company agrees to reimburse the Manager, within 30 days
of the receipt of the invoice therefor, for a pro rata share (as agreed to by
the Independent Trustees from time to time) of the following costs of the
Manager:

 

(i)                                     employment expenses of the Manager’s
internal audit manager and other employees of the Manager actively engaged in
providing internal audit services, including but not limited to salary, wages,
payroll taxes and the cost of employee benefit plans; and

 

(ii)                                  the reasonable travel and other
out-of-pocket expenses of the Manager relating to the activities of the
Manager’s internal audit manager and other of the Manager’s employees actively
engaged in providing internal audit services and the reasonable third party
expenses which the Manager incurs in connection with its provision of internal
audit services.

 

(b)                                 If, and to the extent that, the Company
shall request the Manager to render services on behalf of the Company other than
those required to be rendered by the Manager in accordance with the terms of
this Agreement, those additional services shall be compensated separately on
terms to be agreed upon between the Manager and the Company from time to time. 
In addition, the Company may make awards to the employees of the Manager and
others under the Company’s Incentive Share Award Plan then in effect or any plan
adopted by the Company from time to time in replacement thereof.

 

7

--------------------------------------------------------------------------------


 

12.                                 Right of First Offer.

 

(a)                                  Subject to the Company’s Declaration of
Trust and Bylaws, the Company hereby agrees with the Manager that if the Company
or any of its subsidiaries determines to offer, directly or indirectly, for sale
or long term ground lease (each a “Sale”) any real property that, at such time,
is of a type within a principal investment focus of another company to which the
Manager at such time provides business management or property management
services (such other company, a “RMR Managed Company”), then prior to offering
such real property for Sale to any other person, the Company shall provide
notice of such proposed Sale to such RMR Managed Company, describing such
proposed Sale in sufficient detail (including expected pricing, payment or lease
terms, closing date and other material terms) and offering such RMR Managed
Company the right to purchase or lease such real property, and shall negotiate
in good faith with such RMR Managed Company for such purchase or lease.  If
within fifteen (15) days after the Company has provided to such RMR Managed
Company the notice of an offer to effect a Sale of such real property, the
Company and such RMR Managed Company have not reached agreement on the terms of
such Sale, the Company (or its subsidiary, as applicable) will be free to sell
such real property to any person upon the same or substantially similar terms as
those contained in the written notice described above (but in any event for a
purchase price that is not less than 90% of the expected price), free of the
restrictions of this Section 12.

 

(b)                                 Notwithstanding the above, the following
Sales shall be excluded from the right of first offer referred to herein:

 

(i)                                     A transfer of a real property to a
governmental or quasi-governmental agency (an “Agency”) as part of a tax
reduction or tax abatement program in which the Company or its subsidiary leases
such real property back from such Agency; provided, however, a transfer or
assignment of the Company’s or its subsidiary’s interest as tenant in the lease
of the real property from such Agency shall be subject to the terms and
conditions of this Agreement and the right of first offer granted herein;

 

(ii)                                  A transfer of a real property to an entity
that is wholly owned, directly or indirectly, by the Company;

 

(iii)                               A transfer of a real property to any tenant
or other party having a right of first refusal or offer to purchase in effect on
the date hereof (or in effect on the date such property is acquired by the
Company or its Subsidiary, as applicable) on the terms and conditions of such
right of first refusal or offer to purchase or hereafter granted in a bona fide
lease negotiation;

 

(iv)                              A transfer of a real property to the
appropriate condemning authority pursuant to eminent domain or under threat of
eminent domain; and

 

8

--------------------------------------------------------------------------------


 

(v)                                 Any financing, reorganization,
recapitalization, reclassification, exchange of shares or spin-offs to the
Company’s shareholders, in each case where there is no change of control.

 

13.                                 Expenses of the Manager. Without regard to
and without limiting the compensation received by the Manager from the Company
pursuant to this Agreement and except to the extent provided by Sections 2, 10
or 11, the Manager shall bear the following expenses incurred in connection with
the performance of its duties under this Agreement:

 

(a)                                  employment expenses of the personnel
employed by the Manager, including, but not limited to, salaries, wages, payroll
taxes and the cost of employee benefit plans;

 

(b)                                 fees and travel and other expenses paid to
directors, officers and employees of the Manager, except fees and travel and
other expenses of persons who are trustees or officers of the Company incurred
in their capacities as trustees or officers of the Company;

 

(c)                                  rent, telephone, utilities, office
furniture, equipment and machinery (including computers, to the extent utilized)
and other office expenses of the Manager, except to the extent those expenses
may relate solely to an office maintained by the Company separate from the
office of the Manager; and

 

(d)                                 miscellaneous administrative expenses
relating to performance by the Manager of its obligations hereunder.

 

14.                                 Expenses of the Company.  Except as
expressly otherwise provided in this Agreement, the Company shall pay all its
expenses not payable by the Manager, and, without limiting the generality of the
foregoing, it is specifically agreed that the following expenses of the Company
shall be paid by the Company and shall not be paid by the Manager:

 

(a)                                  the cost of borrowed money;

 

(b)                                 taxes on income and taxes and assessments on
real and personal property, if any, and all other taxes applicable to the
Company;

 

(c)                                  legal, auditing, accounting, underwriting,
brokerage, listing, reporting, registration and other fees, and printing,
engraving and other expenses and taxes incurred in connection with the issuance,
distribution, transfer, trading, registration and stock exchange listing of the
Company’s securities, including transfer agent’s, registrar’s and indenture
trustee’s fees and charges;

 

9

--------------------------------------------------------------------------------


 

(d)                                 expenses of organizing, restructuring,
reorganizing or terminating the Company, or of revising, amending, converting or
modifying the Company’s organizational documents;

 

(e)                                  fees and travel and other expenses paid to
trustees and officers of the Company in their capacities as such (but not in
their capacities as officers or employees of the Manager) and fees and travel
and other expenses paid to advisors, contractors, mortgage servicers,
consultants, and other agents and independent contractors employed by or on
behalf of the Company;

 

(f)                                    expenses directly connected with the
investigation, acquisition, disposition or ownership of real estate interests or
other property (including third party property diligence costs, appraisal
reporting, the costs of foreclosure, insurance premiums, legal services,
brokerage and sales commissions, maintenance, repair, improvement and local
management of property), other than expenses with respect thereto of employees
of the Manager, to the extent that such expenses are to be borne by the Manager
pursuant to Section 13 above;

 

(g)                                 all insurance costs incurred in connection
with the Company (including officer and trustee liability insurance) or in
connection with any officer and trustee indemnity agreement to which the Company
is a party;

 

(h)                                 expenses connected with payments of
dividends or interest or contributions in cash or any other form made or caused
to be made by the Trustees to holders of securities of the Company;

 

(i)                                     all expenses connected with
communications to holders of securities of the Company and other bookkeeping and
clerical work necessary to maintaining relations with holders of securities,
including the cost of preparing, printing, posting, distributing and mailing
certificates for securities and proxy solicitation materials and reports to
holders of the Company’s securities;

 

(j)                                     legal, accounting and auditing fees and
expenses, other than those described in subsection (c) above;

 

(k)                                  filing and recording fees for regulatory or
governmental filings, approvals and notices to the extent not otherwise covered
by any of the foregoing items of this Section 14;

 

(l)                                     expenses relating to any office or
office facilities maintained by the Company separate from the office of the
Manager; and

 

10

--------------------------------------------------------------------------------


 

(m)                               the costs and expenses of all equity award or
compensation plans or arrangements established by the Company, including the
value of awards made by the Company to the Manager or its employees, if any.

 

15.                                 Limits of Manager Responsibility;
Indemnification; Company Remedies.  The Manager assumes no responsibility other
than to render the services described herein in good faith and shall not be
responsible for any action of the Trustees in following or declining to follow
any advice or recommendation of the Manager.  The Manager, its shareholders,
directors, officers, employees, agents and affiliates will not be liable to the
Company, its shareholders, or others, except by reason of acts constituting bad
faith, willful or wanton misconduct or gross negligence in the performance of
its obligations hereunder.  The Company shall reimburse, indemnify and hold
harmless the Manager, its shareholders, directors, officers and employees, and
its agents and affiliates for and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including,
without limitation, all reasonable attorneys’, accountants’ and experts’ fees
and expenses) in respect of or arising from any acts or omissions of the Manager
with respect to the provision of services by it or performance of its
obligations in connection with this Agreement or performance of other matters
pursuant to specific instruction by the Trustees, except to the extent such
provision or performance was in willful bad faith or grossly negligent.  Without
limiting the foregoing, the Company shall promptly advance expenses incurred by
the indemnitees referred to in this section for matters referred to in this
section, upon request for such advancement.

 

16.                                 Other Activities of the Manager and its
Shareholders.  Nothing herein shall prevent the Manager from engaging in other
activities or businesses or from acting as manager to any other person or entity
(including other real estate investment trusts) even though such person or
entity has investment policies and objectives similar to those of the Company;
provided, however, that none of the Manager, Barry M. Portnoy, Gerard M. Martin
or Adam D. Portnoy shall provide management services to, make competitive direct
investment in or, in the case of Barry M. Portnoy, Gerard M. Martin and Adam D.
Portnoy, serve as a director or officer of, any other real estate investment
trust which is principally engaged in the business of ownership of Senior
Properties (as defined below) without the consent of a majority of the
Independent Trustees.  The Company acknowledges that the Manager manages real
estate investment trusts and other entities (including, as of the date of this
Agreement, CommonWealth REIT, Hospitality Properties Trust, Government
Properties Income Trust, Five Star Quality Care, Inc. and TravelCenters of
America LLC) and that the Manager shall be free from any obligation to present
to the Company any particular investment opportunity which comes to the Manager
and that the Manager is not required to present the Company with opportunities
to invest in properties that are primarily of a type that are the investment
focus of another person or entity now or in the future managed by the Manager. 
In addition, except as expressly provided herein, nothing herein shall prevent
any shareholder or affiliate of the Manager from engaging in any other business
or from rendering services of any kind to any other corporation, partnership or
other entity (including competitive business activities).  The Company
acknowledges and agrees that the Manager has certain interests that may be
divergent from those of the Company.  The parties agree that these relationships
and interests shall not affect either party’s rights and obligations under this
Agreement.  Without limiting the foregoing provisions, the Manager

 

11

--------------------------------------------------------------------------------


 

agrees, upon the request of any trustee of the Company, to disclose certain real
estate investment information concerning the Manager or certain of its
affiliates; provided, however, that the disclosure shall be required only if it
does not constitute a breach of any fiduciary duty or obligation of the Manager,
and the Company shall be required to keep such information confidential.

 

Directors, officers, employees and agents of the Manager or of its affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company.  When executing documents or otherwise acting in capacities for the
Company, these persons shall use their respective titles in the Company.

 

For purposes of this Agreement, “Senior Properties” shall mean senior
apartments, congregate communities, assisted living properties, nursing homes or
other healthcare properties, including medical office buildings, clinics and
biomedical, pharmaceutical and laboratory buildings, but excluding mixed use
properties where medical office, clinic, biomedical, pharmaceutical or
laboratory use is under 50% (determined by rentable square footage, excluding
common areas), and further provided usual office use by a tenant with a medical
based business shall not constitute medical use.

 

17.                                 Term, Termination.  This Agreement shall
continue in force and effect until December 31, 2010, and shall be automatically
renewed for successive one year terms annually thereafter unless notice of
non-renewal is given by the Company or the Manager before the end of the term. 
It is expected that the terms and conditions may be reviewed by the Independent
Trustees of the Compensation Committee of the Board of Trustees of the Company
at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement may be terminated by either party hereto upon sixty (60) days’ written
notice to the other party, pursuant to, in the case of a termination by the
Company, a majority vote of the Independent Trustees or, in the case of a
termination by the Manager, by a majority vote of the directors of the Manager.

 

Section 18 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
15 and 18, a termination shall be without further liability of either party to
the other, other than for breach or violation of this Agreement prior to
termination.

 

18.                                 Action Upon Termination.  From and after the
effective date of any termination of this Agreement pursuant to Section 17
hereof, the Manager shall be entitled to no compensation for services rendered
hereunder for the remainder of the then-current term of this Agreement, but
shall be paid, on a pro rata basis, all compensation due for services performed
prior to the

 

12

--------------------------------------------------------------------------------


 

effective date of such termination, including, without limitation, a pro rata
portion of the then current year’s Incentive Fee.  Upon termination, the Manager
immediately shall:

 

(a)                                  pay over to the Company all monies
collected and held for the account of the Company by it pursuant to this
Agreement, after deducting therefrom any accrued and unpaid Fees (including,
without limitation, a pro rata portion of the then current year’s Incentive Fee,
and reimbursements for its expenses to which it is then entitled);

 

(b)                                 deliver to the Trustees a full and complete
accounting, including a statement showing all sums collected by it and a
statement of all sums held by it for the period commencing with the date
following the date of its last accounting to the Trustees; and

 

(c)                                  deliver to the Trustees all property and
documents of the Company then in its custody or possession.

 

The amount of Fees paid to the Manager upon termination shall be subject to
adjustment pursuant to the following mechanism.  On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Manager a Certificate reasonably acceptable to the Manager and certified by an
authorized officer of the Company setting forth (i) the Annual Average
Transferred Assets, the Annual Average Invested Capital and the FFO Per Share
for the Company’s fiscal year ended upon the immediately preceding December 31,
and (ii) the Company’s computation of the Fees (including, without limitation, a
pro rata portion of the then current year’s Incentive Fee) payable upon the date
of termination.

 

If the annual Fees owed upon termination as shown in the Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for the deficit and deliver the same to the Manager with the Certificate. The
Incentive Fee for any partial fiscal year will be determined by multiplying the
Incentive Fee for such year (assuming this Agreement were in effect for the
entire year) by a fraction, the numerator of which is the number of days in the
portion of such year during which this Agreement was in effect, and the
denominator of which shall be 365.

 

If the annual Fees owed upon termination as shown in the Certificate are less
than the Fees paid by the Company upon termination, the Manager shall remit to
the Company its check in an amount equal to the difference.

 

19.                                 Trustee Action.  Wherever action on the part
of the Trustees is contemplated by this Agreement, action by a majority of the
Trustees, including a majority of the Independent Trustees, shall constitute the
action provided for herein.

 

13

--------------------------------------------------------------------------------


 

20.                                 TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE
DECLARATION OF TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY
FILED IN THE OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE
OF MARYLAND PROVIDES THAT THE NAME SENIOR HOUSING PROPERTIES TRUST REFERS TO THE
TRUSTEES COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, THE COMPANY.  ALL PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

21.                                 Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, upon
confirmation of receipt when transmitted by facsimile transmission, on the next
business day if transmitted by a nationally recognized overnight courier or on
the third business day following mailing by first class mail, postage prepaid,
in each case as follows (or at such other United States address or facsimile
number for a party as shall be specified by like notice):

 

If to the Company:

 

Senior Housing Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention: President

Facsimile No.:  (617) 796-8349

 

If to the Manager:

Reit Management & Research LLC

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention: President

Facsimile No.:  (617) 928-1305

 

22.                                 Amendments.   The Company and the Manager,
or their respective successors or assigns, may amend, change modify, terminate
or discharge in whole or in part this Agreement by an instrument in writing
signed by each of them, without the consent of the other parties to this
Agreement, provided that any such amendment, change, modification, termination
or discharge does not amend Section 16 so as to adversely affect the rights or
obligations of such other parties.

 

23.                                 Assignment.  Neither party may assign this
Agreement or its rights hereunder or delegate its duties hereunder without the
written consent of the other party, except in the case of

 

14

--------------------------------------------------------------------------------


 

an assignment or delegation by the Manager to a corporation, partnership,
limited liability company, association, trust, or other successor entity which
may take over the property and carry on the affairs of the Manager and which
remains under the control of one or more persons who controlled the operations
of the Manager immediately prior to such assignment or delegation.

 

24.                                 No Third Party Beneficiary.  Except as
otherwise provided in Section 27(i), no person or entity other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

25.                                 Successors and Assigns.  This Agreement
shall be binding upon any successors or permitted assigns of the parties hereto
as provided herein.

 

26.                                 Governing Law.  The provisions of this
Agreement shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.

 

27.                                 Arbitration.

 

(a)                                  Any disputes, claims or controversies
between the parties (i) arising out of or relating to this Agreement or the
provision of services by the Manager pursuant to this Agreement, or (ii) brought
by or on behalf of any shareholder of the Company (which, for purposes of this
Section 27, shall mean any shareholder of record or any beneficial owner of
shares of the Company, or any former shareholder of record or beneficial owner
of shares of the Company), either on his, her or its own behalf, on behalf of
the Company or on behalf of any series or class of shares of the Company or
shareholders of the Company against the Company or any trustee, officer, manager
(including the Manager or its successor), agent or employee of the Company,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration agreement, the Declaration of Trust or the Bylaws
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 27.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against trustees, officers or managers of the Company
and class actions by a shareholder against those individuals or entities and the
Company.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

 

(b)                                 There shall be three arbitrators.  If there
are only two parties to the Dispute, each party shall select one arbitrator
within 15 days after receipt by respondent of a copy of the demand for
arbitration.  Such arbitrators may be affiliated or interested persons of such
parties.  If either party fails to timely select an arbitrator, the other party
to the Dispute shall select the second arbitrator who shall be neutral and
impartial and shall not be affiliated with or an

 

15

--------------------------------------------------------------------------------


 

interested person of either party.  If there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the parties who have
appointed the first arbitrator.  The two arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator.  If the third arbitrator has not been appointed within the time
limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)                                  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                                 There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

(e)                                  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of The
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

(f)                                    Except to the extent expressly provided
by this Agreement or as otherwise agreed by the parties, each party involved in
a Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of the Company’s award to the claimant or the
claimant’s attorneys.  Each party (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)                                 An Award shall be final and binding upon the
parties thereto and shall be the sole and exclusive remedy between such parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of

 

16

--------------------------------------------------------------------------------


 

law arising in the course of arbitration or with respect to any award made
except for actions relating to enforcement of this agreement to arbitrate or any
arbitral award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

 

(h)                                 Any monetary award shall be made and payable
in U.S. dollars free of any tax, deduction or offset.  Each party against which
the Award assesses a monetary obligation shall pay that obligation on or before
the 30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                                     This Section 27 is intended to benefit
and be enforceable by the shareholders, directors, officers, managers (including
the Manager or its successor), agents or employees of the Company and the
Company and shall be binding on the shareholders of the Company and the Company,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

28.                                 Consent to Jurisdiction and Forum.  This
Section 28 is subject to, and shall not in any way limit the application of,
Section 27; in case of any conflict between this Section 28 and Section 27,
Section 27 shall govern.  The exclusive jurisdiction and venue in any action
brought by any party hereto pursuant to this Agreement shall lie in any federal
or state court located in Boston, Massachusetts.  By execution and delivery of
this Agreement, each party hereto irrevocably submits to the jurisdiction of
such courts for itself and in respect of its property with respect to such
action. The parties irrevocably agree that venue would be proper in such court,
and hereby waive any objection that such court is an improper or inconvenient
forum for the resolution of such action.  The parties further agree and consent
to the service of any process required by any such court by delivery of a copy
thereof in accordance with Section 21 and that any such delivery shall
constitute valid and lawful service of process against it, without necessity for
service by any other means provided by statute or rule of court.

 

29.                                 Captions.  The captions included herein have
been inserted for ease of reference only and shall not be construed to affect
the meaning, construction or effect of this Agreement.

 

30.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes and cancels any pre-existing agreements
with respect to its subject matter.

 

31.                                 Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the

 

17

--------------------------------------------------------------------------------


 

provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

32.                                 Survival.  The provisions of Sections 2
(limited to the obligation of the Company to indemnify the Manager for matters
provided thereunder), 15, 16 (limited to the obligations of the Company to keep
information provided to the Company by the Manager confidential as provided in
the last proviso in such Section), 17 (limited to the last paragraph of such
Section), 18, 20, 21, 24, 25, 26, 27, 28, 31 and 32 of this Agreement shall
survive the termination hereof.

 

33.                                 Other Agreements. The parties hereto are
also parties to an Amended and Restated Property Management Agreement, dated as
of January 7, 2010 (as amended, the “Property Management Agreement”).  The
parties agree that this Agreement does not include or otherwise address the
rights and obligations of the parties under the Property Management Agreement
and that the Property Management Agreement provides for its own separate rights
and obligations of the parties thereto, including, without limitation separate
compensation payable by the Company and the other Owners (as defined in the
Property Management Agreement) to the Manager thereunder for services to be
provided by the Manager pursuant to the Property Management Agreement.

 

[Signature Page To Follow.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Business Management Agreement to be executed as an instrument under seal by
their duly authorized officers, as of the day and year first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

Name: David J. Hegarty

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President

 

 

SOLELY AS TO SECTION 16 HEREOF:

 

 

/s/ Barry M. Portnoy

 

Barry M. Portnoy

 

 

 

 

 

/s/ Gerard M. Martin

 

Gerard M. Martin

 

 

 

 

 

/s/ Adam D. Portnoy

 

Adam D. Portnoy

 

 

19

--------------------------------------------------------------------------------